Case 1:18-cr-00083-TSE Document 314-1 Filed 02/15/19 Page 1 of 2 PageID# 6883




                      EXHIBIT A
                                      Case 1:18-cr-00083-TSE Document 314-1 Filed 02/15/19 Page 2 of 2 PageID# 6884
                                  VENDOR AND PROPERTY PAYMENTS FROM FOREIGN BANK ACCOUNTS

Vendor Name                                               2010                2011                2012                2013                2014                          Total
SP&C Home Improvement Inc.                            $      626,760      $      716,200      $     1,015,960     $     1,099,000     $          90,953      $                 3,548,873
Big Picture Solutions, Inc.                                               $      102,006      $      456,800      $      939,475      $      162,920         $                 1,661,201
Alan Couture                                          $      103,000      $      191,800      $      137,850      $      230,700      $          85,115      $                    748,465
Scott L. Wilson Landscape & Tree Specialists, Inc.    $      237,700      $      265,800                                                                     $                    503,500
Aegis Holdings LLC                                                                                                $      500,000                             $                    500,000
J&J Oriental Rug Gallery                              $      390,000                          $      100,000                                                 $                    490,000
Sabatello Construction of Florida, Inc.                                   $          39,237   $      362,950      $          30,300                          $                    432,487
House of Bijan                                        $      213,280      $      112,000      $           7,500                                              $                    332,780
New Leaf Landscape Maintenance LLC                                        $           4,115   $      134,600      $          26,025   $          90,945      $                    255,685
Don Beyer Motors, Inc. aka Land Rover of Alexandria                                           $      163,705                                                 $                    163,705
Federal Stone and Brick LLC                                                                   $          87,000   $          38,650                          $                    125,650
American Service Center Associates of Alexandria, LLC                                         $          62,750                                              $                      62,750
aka Mercedes-Benz of Alexandria
Sensoryphile, Inc.                                    $          46,450                                                                                      $                      46,450
Total                                                 $    1,617,190      $    1,431,158      $    2,529,115      $    2,864,150      $     429,933          $              8,871,546

Purchase of Property                                      2010                2011                2012                2013                2014                          Total
Howard Street Condominium                                                                     $     1,500,000
Arlington House                                                                               $     1,900,000
Union Street Brownstone                                                                       $     3,299,500

Total                                                 $            -      $            -      $    6,699,500      $            -      $            -         $              6,699,500


Grand Total                                           $   1,617,190       $   1,431,158       $   9,228,615       $   2,864,150       $    429,933            $        15,571,046




                                                                                                                                                          GOVERNMENT
                                                                                                                                                            EXHIBIT
                                                                                                                                                       U.S. v. MANAFORT, 1:18-cr-83 (T.S.E.)



                                                                                                                                                                    72
